Title: To Thomas Jefferson from Thomas McKean, 3 January 1801
From: McKean, Thomas
To: Jefferson, Thomas



Sir,
Lancaster. Janry. 3d. 1801.

This will be handed to you by Captain Thomas Mendenhall of the borough of Wilmington in the State of Delaware, he purposes to make a visit to the city of Washington and is desirous to have the honor of being introduced to you. Some of my friends in Wilmington have recommended him to me as a young Gentleman of integrity, of good information and genuine republican principles, and from my knowledge of him personally I have not been misinformed, and conceive him not unworthy of the notice & countenance of the friends of American Independence & of our present happy form of government.
I present you with the compliments of the season, and sincerely pray that the present century as well as the present year may terminate as propitiously for the happiness of the United States and of mankind as the last.
I have the honor to be Sir, with great regard, Your most obedient and most humble servant

Tho M:Kean

